Title: From John Adams to John Trumbull, 18 March 1793
From: Adams, John
To: Trumbull, John



Dear Sir
Quincy March 18. 1793

On Saturday night, Mr. John Quincy Adams my Son, and no doubt your friend, brought me from Boston your letter of the 25th. of Feb. returned by the Pact. from Philadelphia. I thank you Sir for your friendly congratulations, which with Some others contribute, not a little to animate me, under the dull Aspect of jolting journeys and tedious sessions which in my old Age would otherwise be rather gloomy.
The young  Gentn, above named I wish to introduce to your Friendship and Correspondence. He has letterary Talents in Prose and verse, of which if I should express my real opinion I should be Suspected of Partiality. You may employ him to advantage in some of your patriotic Designs.—I have no Small Desire to See the Use you make of the hint as you call it. The American I hope will persue in his own time and in his own way,  he cannot fail to do genl. great good is come into  this State already from Hartford.,
The Secretary of State, I am inclined to think will not resign. Hamilton has hitherto tryumphed over his Ennemies, and will continue to do so: nor is there any danger that the next Congress will overturn any of the present measures of Government. The Leaders in opposition will dare to vote as they please because they know they shall be in a minority: but if they Saw they were to be responsible for overturning a system which has so fecklessly procured so Brilliant a Prosperity, they would shrink with terror from the danger of it. These are my humble opinions—valiant, quantum value support.
I left a Letter for you with Mr. Daniel Ball in which I requested you to have my name subscribed for the Hartford Paper—I now request to subscribe for both the papers, that which contains the Echo and that which contains the American. I should be glad to have Sent to my Son in Boston for me, all the Echoes and all The Americans; These Productions have been now read and have had a greater effect in this state than I was aware of. The Epistle to the Echo was written by the youth whom I just now recommend to your Patronage. He is rising into Business at the Bar and into fame in the letterary World, if not in the political, though I fear that in this he will too soon be conspicious. Politicks are bred in his bone. His Father when he begot him, had I dare say, some Political Project in his head, though he was never a Politician.
I am commencing my Agricultural Career for the season in which I shall have as much Pleasure as all your Law, Politicks, Wit and Fame will procure you though not so much profit. It is very fortunate for me that I have a little farm and that I love it ardentlly for without both, I shall soon Sink under the Weight of dull Care.
Adieu, may the Muses be propitious and /  the Temple of Themis productive. 
John Adams